DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: RF1, DC, GND, RF2, Mo, Ti, SiO2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thalmayr (US PN 9,590,587).
Considering claim 1, Thalmayr (Figure 1B) teaches an apparatus for acoustioelectric amplification, the apparatus comprising: a semiconductor layer (112 + col. 4 lines 26-30); a thin piezoelectric layer bonded (120 + col. 3 lines 62-66) onto the semiconductor layer and forming an acoustic cavity; at least two tethers (106a + 106b + col. 4 lines 51-57) forming a current conduction path through the semiconductor layer; and at least two access pads (128 + col. 4 lines 12-16) to silicon positioned on two ends of the acoustic cavity and configured to inject a DC current in the semiconductor layer (limitation is a goal of the invention + col. 4 lines 1-12).
Considering claims 3 + 6, Thalmayr teaches wherein the at least two access pads are configured to inject the DC current so as to apply an electric field in parallel with a direction of acoustic wave propagation in the semiconductor layer (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 4, Thalmayr (Figure 1B) teaches an apparatus for acoustioelectric amplification, the apparatus comprising: a semiconductor layer (112 + col. 4 lines 26-30); a thin piezoelectric layer deposited (120 + col. 3 lines 62-66) onto the semiconductor layer and forming an acoustic cavity; at least two tethers (106a + 106b + col. 4 lines 51-57) forming a current conduction path through the semiconductor layer; and at least two access pads (128 + col. 4 lines 12-16) to silicon positioned on two ends of the acoustic cavity and configured to inject a DC current in the semiconductor layer (limitation is a goal of the invention + col. 4 lines 1-12).
Considering claim 7, Thalmayr (Figure 1B) teaches an apparatus for acoustoelectric amplification, the apparatus comprising: a semiconductor layer (112 + col. 4 lines 26-30) having a current isolation trench defining a suspended filter structure; a thin piezoelectric layer (120 + col. 3 lines 62-65) bonded onto the semiconductor layer and forming an acoustic cavity within the suspended filter structure; a plurality of pairs of interdigital transducers (IDT) (122 + col. 4 lines 1-5) configured to excite and detect radio frequency signals within the suspend filter structure; and at least two access pads (128 + col. 4 lines 12-16) to silicon positioned on two ends of the acoustic cavity and configured to inject at DC current in the semiconductor layer within the suspended filter structure (limitation is a goal of the invention + col. 4 lines 1-12).
Considering claim 16, Thalmayr teaches wherein the plurality of pairs of IDTs are separated by a delay region (implicit since the applicant’s same structure is taught).
Considering claim 18, Thalmayr teaches wherein the apparatus is configured to receive separate biases to the plurality of pairs of IDTs in order to modify carrier concentration in the semiconductor layer enable fine-tuning of acoustoelectric amplification and nonreciprocity (implicit since the same structure is taught + the limitation is the goal of the invention).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thalmayr (US PN 9,590,587) and in view of Campanella Pineda (PG Pub 20180287587).
Considering claims 2 + 5, Thalmayr teaches the semiconductor layer comprises 2 microns of lightly doped n-type Si (col. 8 lines 25-28).
However, Thalmayr does not teach wherein the think piezoelectric comprises 1 microns (20%) scandium doped aluminum nitride.
Campanella Pineda teaches the thin piezoelectric comprises 1 micron (20%) scandium doped aluminum nitride (paragraph 0007).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the thin piezoelectric comprises 1 micron (20%) scandium doped aluminum nitride into Thalmayr’s device for the benefit of using a well-known and common piezoelectric material.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thalmayr (US PN 9,590,587) and in view of Sinha (PG Pub 20090289526).
Considering claim 9, Thalmayr teaches the applicant’s claimed limitations as described above.
However, Thalmayr does not teach wherein the semiconductor layer defines at least one acoustic delay line (ADL) within the suspended filter structure.
Sinha teaches wherein the semiconductor layer defines at least one acoustic delay line (ADL) (paragraph 0053) within the suspended filter structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the semiconductor layer defines at least one acoustic delay line (ADL) within the suspended filter structure into Thalmayr’s device for the benefit of providing a desired tuning to the device at the desired low voltage.
Considering claim 10, Thalmayr in view of Sinha teaches wherein the at least two access pads are configured to inject the DC current into the at least one ADL (paragraph 0053).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thalmayr (US PN 9,590,587) and in view of Jaakkola (PG Pub 20160099704).
Considering claim 11, Thalmayr teaches the semiconductor as described above.
However, Thalmayr does not teach wherein the semiconductor layer is lightly n-type doped (100) SOI wafer.
Jaakkola teach wherein the semiconductor layer is lightly n-type doped (100) SOI wafer (abstract + paragraph 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include an semiconductor layer is lightly n-type doped (100) SOI wafer into Thalmayr’s device for the benefit of providing a resonator device having a high stable operating frequency in varying temperatures.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thalmayr (US PN 9,590,587) and in view of Iwamoto (PG Pub 20190181828).
Considering claim 12, Thalmayr teaches the plurality of pairs of IDTs (col. 4 lines 1-5).
However, Thalmayr does not teach wherein the plurality of pairs of IDTs comprise a molybdenum (Mo) layer.
Iwamoto (Figure 1) teaches wherein the plurality of pairs of IDTs comprise a molybdenum (Mo) layer (13 + paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the plurality of pairs of IDTs comprise a molybdenum (Mo) layer into Thalmayr’s device for the benefit of using a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Considering claim 13, Iwamoto discloses the molybdenum (Mo) as described above.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the molybdenum (Mo) layer is approx.. 100 nm thick, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Considering claim 14, Iwamoto teaches wherein the plurality of pairs of IDTs comprise a molybdenum (Mo) layer (13 + paragraph 0028).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thalmayr (US PN 9,590,587) and in view of Nakamura (PG Pub 20180316333).
Considering claim 15, Thalmayr teaches the plurality of pairs of IDTs as described above.
However, Thalmayr does not teach wherein the plurality of pairs of IDTs have a finger pitch of 5 microns.
Nakamura teaches wherein the plurality of pairs of IDTs except for having a finger pitch of 5 microns (paragraph 0046).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the plurality of pairs of IDTs have a finger pitch of 5 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thalmayr (US PN 9,590,587).
Considering claim 8, Thalmayr teaches the claimed invention except for wherein the plurality of pairs of IDTs comprise at least twenty pairs of IDTs.  It would have been an obvious to one having ordinary skill in the art at the time the invention was made to have at least twenty pairs of IDTs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Considering claim 17, Thalmayr teaches the claimed invention except for wherein the delay region is between 200 microns and 400 microns.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the delay region between 200 microns and 400 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837